United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2406
                                    ___________

Joyce Lewis, individually and on behalf  *
of the heirs at law of Elton W. Lewis,   *
and as personal representative of the    *
estate of Elton W. Lewis,                *
                                         * Appeal from the United States
                    Appellant,           * District Court for the District
                                         * of Minnesota.
      v.                                 *
                                         *      [UNPUBLISHED]
Carl A. Stuehrenberg,                    *
                                         *
                    Appellee.            *
                                    ___________

                            Submitted: May 12, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Joyce Lewis appeals the district court's ruling excluding Lewis's decedent's
postaccident statement to a state highway patrol trooper as inadmissible hearsay in this
wrongful death diversity action. Because the parties' submissions show they are
thoroughly familiar with the issue before this court and our review involves the
application of established principles of law, we conclude that an extensive discussion
would serve no useful purpose. Having considered the record and the parties'
submissions, we conclude the district court's ruling is correct. We thus affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-